DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-8 in the reply filed on 7/26/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excellent surface quality and impact toughness” in claim 1 is a relative term which renders the claim indefinite. The term “excellent surface quality and impact toughness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 1 recites “and a balance of iron (Fe) and other inevitable impurities,” which renders the claim indefinite, because the limitations suggest that iron and some of the other elements previously recited are impurity elements. For the purposes of examination, the limitation is given the broadest reasonable interpretation such that it is interpreted to mean –and a balance of iron (Fe) and inevitable impurities--.
	Claims 2-8 are dependent on claim 1 and are thus also rejected for the same reasons. 
	Claim 4 recites “1 per unit area (50m2)”, which renders the claim indefinite. The use of parentheses around the limitation “50m2” makes it unclear whether the limitation is optional or required. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation 1 per unit area (50m2)” is interpreted as --0.02/m2-- or –1 per 50 m2 unit area—.
	Claim 5 recites the limitation “(where t refers to a thickness (mm) of the steel material)”, which renders the claim indefinite. The use of parentheses makes it unclear if the recitations within the parentheses are optional or required. For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation “(where t refers to a thickness (mm) of the steel material)” is interpreted as –where t refers to a thickness, in mm, of the steel material--.
	Claim 6 recites the limitation “(where t refers to a thickness (mm) of the steel material)”, which renders the claim indefinite. The use of parentheses makes it unclear if the recitations within the parentheses are optional or required. For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation “(where t refers to a thickness (mm) of the steel material)” is interpreted as –where t refers to a thickness, in mm, of the steel material--.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose or fairly suggest the steel material as claimed. In particular, the closest prior art, Maeda et al. (JP 10-102194), hereinafter “Maeda,” wherein an English machine translation is used and cited herein, teaches a steel material comprising, by weight, a chemical composition of alloy constituents that overlap with the instantly claimed chemical composition ranges as well as the instantly claimed Relational Expression 1 (Abstract, [0017]-0029]). Furthermore, Steel No. D in Table 1 of Maeda has a chemical composition that falls within the instantly claimed ranges and also satisfies the instantly claimed Relational Expression 1. However, Maeda fails to teach or adequately suggest wherein the steel material comprises a composite structure of ferrite and bainitic ferrite as a microstructure. In contrast, Maeda teaches that the microstructure is a homogeneous structure such as bainite and specifically teaches away from a heterogeneous (i.e. composite) structure ([0009]), as required by claim 1. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-8 further limits the subject matter of claim 1 and are thus also distinct over the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734